ORDER

PER CURIAM:
A.F. appeals from the judgments of the trial court terminating her parental rights to her children, M.F. and D.F., pursuant to section 211.447.5(8), RSMo Cum.Supp. 2011. She contends that clear, cogent, and convincing evidence did not support the trial court’s finding under section 211.447.7(4) that there are no additional services which would be likely to bring about lasting parental adjustment enabling a return of the children to Mother within an ascertainable period of time. Because a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).